UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-4901



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


SATURNINO PELAEZ    MELO,   a/k/a   Pelaez   Melo
Saturnino,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-98-193)


Submitted:   August 19, 1999                 Decided:   August 25, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Walter C. Holton, Jr., United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Saturnino Pelaez Melo appeals his sentence imposed after he

pled guilty to one count of conspiracy to distribute cocaine hydro-

chloride in violation of 21 U.S.C. §     841 (1994).   Melo only raises

one sentencing issue on appeal.       He contests the one kilogram of

cocaine attributed to him for a negotiated, but not delivered, sale

to an undercover police officer.      We find that the court did not

clearly err in attributing the one kilogram of cocaine to Melo.

See United States v. Fletcher, 74 F.3d 49, 55 (4th Cir. 1996); U.S.

Sentencing Guidelines Manual § 2D1.1, comment. (n.12) (1998).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.




                                                              AFFIRMED




                                  2